Citation Nr: 1720747	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-29 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for low back disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral leg disability, to include as secondary to a low back disability.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The matter was previously before the Board in January 2014, when it was remanded for further development.  It has now been returned to the Board for further appellate review.

Also, the Board notes that the Veteran was previously represented by a private attorney who withdrew from representation in June 2014, prior to certification of this appeal.  The Veteran has not appointed another representative since that time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for degenerative joint disease of the lumbar spine was denied in an October 2002 rating decision on the basis that degenerative joint disease of the lumbar spine did not occur in service or was caused by service.  Entitlement to service connection for a leg condition was also denied on the basis that there was no record of being treated for leg trauma in service, and VA examination findings failed to show a diagnosis of any leg condition.  The Veteran initiated an appeal of that decision but did not perfect his appeal, and new and material evidence was not received during the appeal period.

2.  Evidence received since the October 2002 rating decision is cumulative or redundant of the evidence of record at the time of that decision, does not relate to an unsubstantiated fact regarding the Veteran's claims of entitlement to service connection for a low back disability and entitlement to service connection for a bilateral leg disability, to include as secondary to a low back disability, and does not raise a reasonable possibility of substantiating those claims.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision denying the claims of entitlement to service connection for degenerative joint disease of the lumbar spine and entitlement to service connection for a leg condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a bilateral leg disability, to include as secondary to a low back disability. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a).

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156  and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was provided the requisite notice of the information and evidence needed to reopen his claim in a January 2009 letter, including notifying the Veteran of the need to submit new and material evidence and providing the Veteran with the definition of new and material evidence.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); VAOPGCPREC 6-2014 (Nov. 21, 2014) (case-specific notice is not required in claims to reopen).

In addition, the duty to assist the Veteran has been satisfied in this case.  The  Veteran's service treatment records have been associated with the claims file.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  Although the Veteran indicated on his July 2010 VA Form 9 that he wished to testify at a hearing before a Veterans Law Judge at the RO, the Veteran failed to appear to his scheduled June 2013 hearing.  He did not provide good cause for his absence and has not requested that his hearing be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704.

Also, in attempts to reopen previously denied claims for service connection, the duty to assist does not include a provision for a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159 (c)(4)(iii).  However, as discussed below, the Board finds that new and material evidence has not been received to reopen the claims for service connection on appeal; therefore, the duty to assist in providing a medical examination has not been triggered. 

These matters were remanded by the Board in January 2014 for further development, to include providing notice with regard to the information and evidence necessary to substantiate a claim of service connection for a bilateral leg disability on a secondary basis, and obtaining verifying all periods of active service.  The Veteran's separation documents, including his DD Form 214 and NA Form 13038, were obtained, which verified service from December 1963 to November 1968.  Service treatment records from the Veteran's period of service have already been associated with the claims file.  The notice letter was sent to his address of record in July 2014 specifically advising him of the information and evidence necessary to substantiate a claim for secondary service connection.  It was not returned as undeliverable (and earlier letter to an incorrect address was returned as undeliverable).  As such, the Board finds that the January 2014 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

New and Material Evidence 

A claim which has been finally denied may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  The exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

Service connection for degenerative joint disease of the lumbar spine was denied in an October 2002 rating decision on the basis that degenerative joint disease of the lumbar spine did not occur in service or was caused by service.  Entitlement to service connection for a leg condition was also denied on the basis that there was no record of being treated for leg trauma in service, and VA examination findings failed to show a diagnosis of any leg condition.  The Veteran initiated an appeal of that decision by filing a notice of disagreement in January 2003, and a statement of the case was issued in April 2003.  However, the Veteran did not perfect his appeal, and new and material evidence was not received during the appeal period.  Therefore, the October 2002 rating decision is final.  38 U.S.C.A. § 7105 (c).

At the time of the October 2002 rating decision, the evidence of record included the Veteran's service treatment records, which show that the Veteran was treated for low back pain in January 1964, and a swollen and painful area on the lower right leg and a developing abscess on the left lower leg in March 1966.  Also included in the claims file were VA treatment records from May 2000 to May 2002, which note a history of lumbar spinal stenosis with chronic low back pain, and complaints of leg numbness, and a May 2000 record which noted that the Veteran presented with neurogenic intermittent claudication.  In addition, a June 2002 VA examination report was included, which indicated a diagnosis of degenerative disc disease of the lumbar spine, and noted complaints of numbness.  Treatment records from Boston City Hospital show complaints of back pain and leg pain, an injury to his back in October 1976 while chasing his dog, and a February 1984 entry that showed complaints of a low back strain when pushing a hand cart.

The evidence received since the October 2002 rating decision includes VA treatment records from November 2003 to December 2008.  These records show diagnoses of spinal stenosis and chronic low back pain of the lumbar spine, and complaints of sciatica.  The records also show complaints of pain and numbness in the left and right legs.  A March 2004 neurologic examination showed no involuntary movements, atrophy, and pain, intact vibration and light touch, and reflexes of the knee and ankle within normal limits.  However, there is no corresponding diagnosis of a leg disability.  Pain and numbness alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Regarding a low back disability, while this evidence is new as it was not previously considered, it is not material because they do not tend to establish a previously unestablished fact, namely evidence of in-service incurrence or a nexus to service.  Similarly, with regard to a bilateral leg condition, while this evidence is new as it was not previously considered, it is not material because it does not tend to establish a previously unestablished fact, namely evidence treatment for leg trauma in service or a diagnosis of any leg disability.  Also, while the Veteran did not present a secondary service connection theory of entitlement in the original claim of service connection for a leg condition, a denial of service connection on one theory of entitlement is a denial on all extant theories of entitlement even when not discussed.  See Brown v. Nicholson, 21 Vet. App. 290, 294-297 (2007) (en banc).  However, the Veteran is not service-connected for a back disability, so the evidence is not material as they do not raise a reasonable possibility of substantiating the claim on a secondary basis.  The Veteran has also not offered any new statements in support of the present claims.

Also received were service personnel records in June 2014, which include a DD Form 214 reflecting service with the Army from November 1965 to November 1968, and an NA Form 13038, Certification of Military Service, which shows service with the Army from December 1964 to November 1965.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  In this case, the service personnel records received in June 2014 included a copy of the Veteran's SS Form 214, which was already part of the record at the time of the October 2002 rating decision, and the NA Form 13038 was issued in December 2008, and did not exist when VA first decided the claim.  Therefore, reconsideration of the claim is not warranted.  In addition, the NA Form 13038, while new, is cumulative of the evidence previously of record as the RO acknowledged service from December 1963 to November 1965 in the October 2002 rating decision.  

In sum, the additional evidence obtained since October 2002 does not contain any evidence which relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for a low back disability and entitlement to service connection for a bilateral leg disability, and the evidence does not raise a reasonable possibility of substantiating the claims.  As the evidence submitted is not new and material, the claims for service connection for a low back disability and service connection for a bilateral leg disability are not reopened.  As new and material evidence to reopen his finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for a low back disability is denied.

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for a bilateral leg disability, to include as secondary to a low back disability is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


